UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted July 19, 2006*
                               Decided July 21, 2006

                                       Before

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge


No. 05-4111

UNITED STATES OF AMERICA,                Appeal from the United States District
    Plaintiff-Appellee,                  Court for the Northern District of Illinois,
                                         Eastern Division
      v.
                                         No. 04-CR-938-1
DANA WARMUZ,
    Defendant-Appellant.                 Amy J. St. Eve,
                                         Judge.

                                     ORDER
       Dana Warmuz pleaded guilty to embezzlement, see 18 U.S.C. § 656, and was
sentenced under the advisory sentencing guidelines to 24 months in prison. Now
she argues that her sentence violates ex post facto principles of due process because
the district court would have been required to impose a lower sentence under the
mandatory guidelines regime that was in place when she committed her crime.



      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-4111                                                                    Page 2

       As Warmuz acknowledges, we have already decided that no due process
violation arises from retroactively applying the advisory regime created by United
States v. Booker, 543 U.S. 220 (2005). See United States v. Paulus, 419 F.3d 693,
698-99 (7th Cir. 2005); United States v. Jamison, 416 F.3d 538, 539 (7th Cir. 2005).
Nonetheless, Warmuz asks us to change the rule. In a number of recent cases,
however, we have already rejected the arguments she offers for overruling our
precedent. E.g., United States v. Sliman, 449 F.3d 797, 801 (7th Cir. 2006); United
States v. Farris, 448 F.3d 965, 968-69 (7th Cir. 2006).

       Indeed, we are especially confident of our views when we consider that every
other circuit agrees with us. See United States v. Lata, 415 F.3d 107, 110-12 (1st
Cir. 2005); United States v. Fairclough, 439 F.3d 76, 78-79 (2d Cir. 2006) (per
curiam), cert. denied, 2006 WL 1527191 (U.S. June 19, 2006); United States v.
Pennavaria, 445 F.3d 720, 723-24 (3d Cir. 2006); United States v. Davenport, 445
F.3d 366, 369-70 (4th Cir. 2006); United States v. Austin, 432 F.3d 598, 599-600 (5th
Cir. 2005) (per curiam); United States v. Richardson, 437 F.3d 550, 555 (6th Cir.
2006); United States v. Wade, 435 F.3d 829, 832 (8th Cir. 2006) (per curiam); United
States v. Dupas, 419 F.3d 916, 919-21 (9th Cir. 2005), cert. denied, 126 S. Ct. 1484
(2006); United States v. Rines, 419 F.3d 1104, 1106-07 (10th Cir. 2005), cert. denied,
126 S. Ct. 1089 (2006); United States v. Duncan, 400 F.3d 1297, 1306-08 (11th Cir.
2005), cert. denied, 126 S. Ct. 432 (2005); United States v. Alston-Graves, 435 F.3d
331, 343 (D.C. Cir. 2006).

      Accordingly, the judgment of the district court is AFFIRMED.